Title: Zabdiel Adams to John Adams, 19 April 1777
From: Adams, Zabdiel
To: Adams, John


     
      Dear Sir
      Lunenburg April 19th. 1777
     
     The great Distance that separates us occasions that we can hear of each others welfare but seldom. This therefore ought to induce us, as we were formerly much acquainted, to embrace every opportunity to write in order to perpetuate that friendship and regard that once so eminently subsisted between us. It would to me be highly acceptable could Letters be conveyed backwards and forwards frequently. But as this cannot be, I should be inexcusable to let pass those chances which sometimes present of sending a Letter directly to you. One such, I was favored with about 10 months ago, I embraced it, and had in return a most agreeable Letter from yourself. An Opportunity equally safe and convenient now offers in the person of Nathaniel Gorham Esq: who comes charged with a petition to the Congress from the People of Charlestown, praying for a Compensation for the Damage they sustained in the wanton destruction of their Town. This Gentleman now resides in Lunenburg and is one of my nearest neighbors. From an intimate acquaintance with him I can recommend him to you as a person of virtue, patriotism and superior good sense. By him you may receive information of the state of affairs in this part of the Continent. However I cannot forbear to mention a difficulty that is sensibly felt at present, and threatens very great mischief unless a remedy be speedily administered. The difficulty I mean, is the depretiation of our paper currency. The Legislature took up this matter and passed an act regulating the prices of the most essential commodities among us, as you know very well. I hoped this act would have been attended to by the people, and thereby a value given to our circulating medium. My expectations are disappointed. The Prices of the necessary and convenient articles of Life, instead of being lessened are greatly encreasd since the promulgation of that Law. Nitimur in Vetitum. But few persons comply with it. Many things Money will not purchase at all, and those for which it is taken are exorbitantly dear. The extreme plenty of it is doubtless the principal reason of its being so greatly undervalued. Whether this redundancy of cash arises from the too copious emission of it by the Congress and the particular states; or from its being counterfeited by our enemies, I cannot tell; tho many worthy persons with whom I converse are ready to impute it chiefly to the latter cause. But let it arise from what quarter soever, it is an evil that deserves the closest attention of those that are in Power. The remedy to be applied I am not competent to point out; neither indeed is it necessary to prescribe or suggest to so wise and discerning a body as the Congress. Doubtless the calling it in plentifully by taxes, and then consuming it so far as redundant, and the making it death to counterfeit it would have a Direct tendency greatly to lessen, if not totally to destroy an evil, which if let alone bids fair to Draw after it more serious and troublesome consequences, than the arms of our enraged foes.
     You will excuse my mentioning a thing of this Nature as it appears to me a matter of great importance. Money is the sinews of War; and if our enemies can devise a method by which to destroy the credit of our medium they will as effectually gain their point, as tho they were to conquer the country by dint of Arms. We have much need to be upon our guard not only against their power, but also against their policy and cunning. My Dear Sir, we have enemies both within and without to encounter, and what they want in strength they seem determind to supply by artifice. It is shrewdly suspected by those who are far from being inattentive observers, that many who are called Tories among us are possessed of counterfeit money. I am told that several who were known to be poor before the war began and who have done no business since it took place, now appear in pomp and splendor, ride fine horses, buy gay clothes and purchase farms. If this be so, we have too much reason to think they do not come honestly by their riches. Obsta Principiis is a good maxim and much to be regarded at this day. I hope those in Power will have wisdom to direct  in this perplexed state of our affairs.
     As to news perhaps I can tell you none. It is a time of general health, and the season at present is promising. Our Forces in this state are recruited but slowly, altho large bounties have by the several towns been given in addition to the Continental and Provincial ones. I hope however we shall be able in tolerable good season to take the field with a Large and well appointed army who shall have it in their power to counteract and disappoint the designs of our unreasonable enemies. America is now in Labor and attended with hard and severe throws but I trust she will sooner or later be delivered, and then remember no more the anguish, on account of having brought forth the fair Daughter, Liberty, under whose gentle and peaceful reign her sons will enjoy affluence and every blessing.
     
     Permit me Sir, very tenderly to enquire after your health. Your fatigues doubtless are great, and situation truly uncomfortable, surrounded as you are by a miscreant host of internal and external foes. But be not discouraged. The time I am firmly persuaded is not very remote when the Congress will be abundantly recompensed for their Noble exertions in their Country’s Cause. Go on then with unremitting ardor in the prosecution of the glorious design of extricating your native Land from the worst of all curses, Slavery; and be assured that you are favored with the constant Prayers of by far the greatest part of the people of these united States, that good success may attend you in this important undertaking.
     As I Live in a part of the world where we do not receive the earliest intelligence of the movements of the enemy, should take it very kindly if, in answer to this Letter, you would give me the best information of this matter; and let me know what reinforcements the enemy expects this season; where will probably be the seat of the war; how General Washington is supported, and what kind of assistance we are likely to receive from foreign Powers; and whether the honest Quakers are as unfriendly as ever. I have lately been transiently informed that a conspiracy, in which a number of that Denomination were concerned, has been detected. Should be glad to know the certainty of the affair. If you have it in your power to give me information in these particulars it will be pleasing to receive it, but if not, a Letter on any topick from you will be highly acceptable to him who subscribes himself your serious friend & very humble Servant,
     
      Zabdiel Adams
     
     
      My Best regards to the Honble. Samll. Adams Esq. and the other Gentlemen the Delegates from this state.
     
    